IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-40951
                          Summary Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

BILLIE MATLEN MATTHEWS,

                                             Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-97-CR-447-1
                       - - - - - - - - - -

                            August 6, 1999

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.


PER CURIAM:*

     Billie Matlen Matthews appeals from his jury convictions for

knowingly and intentionally possessing with intent to distribute

more than 50 kilograms of marihuana and knowingly carrying a

firearm in relation to a drug trafficking crime.      Matthews argues

that the district court erred in denying his motion to suppress

because the initial traffic stop was unlawful and that there was

insufficient evidence prior to the traffic stop to prove that he

had knowingly possessed marijuana with intent to distribute it.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-40951
                                -2-

     Our review of the record and the arguments and authorities

convince us that no reversible error was committed.   The district

court did not err in denying the motion to suppress as the

officers, through their collective knowledge, were able to point

to specific and articulable facts which, taken together with

rational inferences from those facts, reasonably warranted the

traffic stop.   United States v. Shabazz, 993 F.2d 431, 435 (5th

Cir. 1993); United States v. Coleman, 969 F.2d 126, 129-30 (5th

Cir. 1992).   The evidence was therefore not insufficient.   United

States v. Ortega Reyna, 148 F.3d 540, 543-44 (5th Cir. 1998).

Accordingly, the judgment of the district court is AFFIRMED.